DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 9, 2022 has been entered.  Claims 12 and 20 are cancelled and claims 21-22 are newly filed, leaving claims 1-11, 13-19, and 21-22 pending in this application.
The amendment to the title has overcome the objection to the title as presented in the prior office action mailed February 10, 2022.

Allowable Subject Matter
Claims 1-11, 13-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15 have been amended to incorporate the recitations of claims 12 and 20, indicated as reciting allowable subject matter in the prior office action.  An updated search of the art did not yield a reference that could render the limitations obvious, so examiner adopts as reasons for allowing claims 1 and 15 the rationale provided in the prior office action concerning claims 12 and 20.  Examiner does note that applicant’s remarks filed May 9, 2022 assert that claim 15 has been amended to include the recitations of claim 16, while claim 16 is also not cancelled.  After review, claim 15 as amended does not recite the recitations of claim 16, and as such claim 16 does not require a rejection under 35 U.S.C. 112(d). 
Claim 21 is newly filed and recites the subject matter of claims 15, 16, and 19, as claim 19 was previously as reciting allowable subject matter.  An updated search of the art did not yield a reference that could render the limitations obvious, so examiner adopts as reasons for allowing claim 21 the rationale provided in the prior office action concerning claim 19.  Examiner notes that as claim 19 does not recite subject matter originally recited in claim 20, so the currently recited claim 19 and the newly recited claim 21 are not identical in scope, so no duplicate claims are present.
The dependent claims are rejected for dependence on one of the above independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra et al. (US 9,740,700) discusses maintaining timestamps to track when configurations are made with snapshots, but this is not seen as sufficient to render obvious tracking when a LUN is being formatted, or indicating whether the LUN’s are ready to receive I/O’s,
Paul et al. (WO 2009/134934) discloses the use of timestamps to determine if an authorization setting is current and valid, but the disclosure does not discuss using this timestamp/validity check in the context of a rebuild, nor that the timestamp is specifically a creation/deletion timestamp,
Narasingarayanapeta et al. (US 2021/0271659) discloses tracking metadata timestamps for actions such as creation of LUN’s, but no disclosure is found related to the independent claims as currently recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139